United States Department of Labor
Employees Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Cathy C. Deno, for the appellant
Office of Solicitor, for the Director

Docket No. 15-337
Issued: May 1, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 24, 2014 appellant, through his representative, filed a timely appeal from
June 18 and November 4, 2014 nonmerit decisions of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s April 3 and August 8, 2014
requests for reconsideration pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 31, 2013 appellant, then a 45-year-old tile and plate setter, filed an
occupational disease claim alleging that he sustained a left shoulder condition as a result of
1

5 U.S.C. § 8101 et seq.

excessive repetitive motion in the performance of his duties. He first became aware of his
condition and realized that it resulted from his employment on August 1, 2013. The employing
establishment stated that appellant had been working light duty since July 17, 2012 due to a
previously accepted lower back injury (File No. xxxxxx203).
In an October 25, 2013 statement, appellant reported that he had worked for the
employing establishment since April 2001 as a tile setter. He injured his back at work and was
let go in 2008. After appellant received treatment he returned to work as a tile setter until 2010
when the physical activity reaggravated his back and pain injections no longer worked. He
explained that shoulder pain was common in his job so it was normal for him to have issues with
his shoulders. Appellant noted that in August 2013 his shoulder started to cause him great pain
again. When he did not get better after two months he sought medical treatment. Appellant
reported that he was diagnosed with extensive problems of the left shoulder and that it was
explained to him that years of repetitive motion had damaged his shoulders. He related that both
his physician and physical therapist told him that his injuries were caused by the excessive
amount of repetitive motion involved in the tile setter trade. Appellant stated that he had no
outside activities that involved repetitive use of his left arm and that he did not suffer any injuries
after August 1, 2013.
Appellant submitted various office notes and reports by Gregory Howard Cain, MD,
dated October 15 to November 20, 2013. In various office notes, he diagnosed shoulder
impingement, scapular, and dyskinasis. In a November 20, 2013 report, Dr. Cain stated that
appellant was disabled from work for six weeks due to a fracture of clavicle. He noted that
appellant had restrictions of no lifting with left arm and may return to light lifting with gradual
progression in early January 2014. In a November 20, 2013 e-mail, Dr. Cain informed appellant
that a magnetic resonance imaging (MRI) scan revealed a small break at the end of his clavicle.
He advised appellant that the acromioclavicular (AC) joint next to the break had some arthritis
and swelling that was pushing down on his tendon.
By letter dated November 21, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim and requested documents to establish the alleged
employment factors and a diagnosed condition as a result of his employment.
Appellant submitted a position description for tile and plate setter and his March 26, 2001
functional placement examination by the employee health unit, which indicated that he met the
functional requirements of the job listed.
Appellant submitted various employee health unit records and work limitation forms
dated September 10, 2013 to January 14, 2014 by Dr. Mark A. Malakooti, Board-certified in
public health and general preventive medicine, and Drs. Garrett W. Duckworth and Richard
Spinach, physicians who specialize in occupational medicine. In these reports, the physicians
noted appellant’s complaints regarding his left shoulder and that he worked as a tile setter. They
reported that appellant had been examined in order to extend his current work limitations.
Appellant was diagnosed with chronic left shoulder pain, left shoulder impingement, and closed
fracture of the clavicle distal third.

2

In reports dated November 27 and December 16, 2013, Mary E. Bethune, a certified
physician assistant in occupational medicine, examined appellant for follow up of the left
shoulder. She related that he worked as a tile setter and noted diagnoses of impingement
syndrome of left shoulder, closed fracture of distal clavicle, and degenerative joint disease of
shoulder. Ms. Bethune noted that appellant’s strength, pain, and range of motion had improved.
She observed that he still had decreased range of motion with overhead reaching or reaching
behind the back. Ms. Bethune also noted tender left AC joint, distal clavicle and decreased range
of motion in external rotation. She reported that a November 20, 2013 MRI scan revealed
irregularity of the subarticular aspect of the clavicle consistent with a nondisplaced subarticular
fracture. Dr. Bethune diagnosed left shoulder impingement syndrome and closed fracture of the
clavicle. She advised appellant to return to modified duty.
In a December 1, 2013 statement, appellant reported that since September 2012 he had
been on permanent restrictions for a chronic neck and back injury. He worked temporarily at an
IT job which ended in September 2013. Appellant explained that he started feeling left shoulder
discomfort on or around August 1, 2013. He reported that his tile setter activities were
performed on a daily basis from February 2003 until September 2013 for 40-hour work weeks.
Appellant noted that his hobbies included normal household chores such as doing laundry,
carrying split firewood, riding a lawnmower, and taking care of the animals. He also rode a
street motorcycle in nice weather about six times a year.
In a January 16, 2014 statement, Robin Jones, an Injured Worker Program Manager,
stated that on July 17, 2012 appellant was assigned to the Injured Workers Program when it was
determined that the employing establishment could no longer accommodate his temporary
physical limitations due to his back condition. She noted that his physical limitations became
permanent on September 13, 2012. Ms. Jones provided the various job assignments that
appellant worked from July 2012 to the present with their descriptions and physical limitations.
In a decision dated February 5, 2014, OWCP denied appellant’s claim finding insufficient
medical evidence to establish causal relationship. It explained that none of the medical evidence
established that his left shoulder was causally related to repetitive motion at work.
Following OWCP’s denial, appellant submitted a January 14, 2014 duty status report by
Dr. Gregory Gutke, Board-certified in preventive and occupational medicine, who indicated that
appellant could work limited duty with restrictions of no pulling, pushing, grasping, or fine
manipulation with the left arm. Dr. Gutke stated that appellant began to experience pain in his
left shoulder starting at the end of July 2013 after working a tech job for one year.
Appellant submitted additional employee health unit records and work limitation forms
dated February 3 to May 12, 2014 by Drs. Duckworth and Larry B. Smith, Board-certified in
family medicine, for follow-up complaints with his left shoulder and request to extend his
current work limitations. He was diagnosed with left shoulder pain and left shoulder
impingement.
In a February 13, 2014 return to work note, Dr. Brad R. MacKinnon, a Board-certified
family practitioner, indicated that appellant was disabled from work as of August 1, 2013. He

3

authorized appellant to return to work with limitations of no lifting with the left arm, no ladders,
and no typing.
In reports dated March 4, 2014, Dr. James M.T. Garrity, Board-certified in preventive
and occupational medicine, examined appellant for a left shoulder condition that had been
symptomatic since August 1, 2013. He related that appellant had a claim, that had yet to be
accepted, associated with his job as a tile setter which required intensive repetitive shoulder work
for the past 13 years at the employing establishment. Dr. Garrity noted that appellant also
suffered from chronic neck and back complaints. Upon examination, he observed asymmetry of
the AC joints with the left more prominent and reduced range of motion in internal rotation.
Dr. Garrity also noted minimal impingement. He diagnosed left shoulder sprain with rotator cuff
impingement. Dr. Garrity stated that appellant had impingement in concert with scapulothoracic
bursitis. He related that appellant did intensive shoulder work which included reaching above
chest and shoulder and impact activities using chipping guns to bring up tile. Dr. Garrity
explained that “without clear cause for [appellant’s] fracture, this is associated with micro trauma
in athletes and the analogy would be made with some of the risk factors for shipyard welders that
do shoulder intensive work.” He opined that appellant’s “shoulder intensive work as a tile setter
to a degree of medical probability caused [appellant’s] impingement syndrome.”
On April 3, 2014 OWCP received appellant’s request for reconsideration.
By decision dated June 18, 2014, OWCP denied appellant’s April 3, 2014 reconsideration
request finding that the evidence submitted was insufficient to warrant further merit review
under 5 U.S.C. § 8128(a). It determined that the medical evidence submitted was not relevant to
the issue of causal relationship.
On August 8, 2014 OWCP received appellant’s request for reconsideration. Appellant
also resubmitted employee health unit records dated November 2013, a November 20, 2013 MRI
scan report by Dr. Cain, and Dr. Garrity’s March 4 and July 17, 2014 report.
In June 12 and July 24, 2014 employee health unit reports, Dr. Larry B. Smick, an
osteopathic physician specializing in preventative/occupational medicine, related appellant’s
history of medical conditions and request to extend his work limitations due to his left shoulder
condition. He authorized appellant to return to work with restrictions listed in the work
limitation form.
In a July 15, 2014 report, Dr. Garrity examined appellant for follow up of shoulder
complaints. Upon examination, he observed continued tenderness of the AC joint to palpation as
well as dyskinesia and impingement on abduction to a mild degree and less on flexion.
Dr. Garrity diagnosed left shoulder impingement syndrome. He noted that appellant worked as a
tile setter from 2001 to 2008 and returned again in 2010 to 2012. Dr. Garrity related that
appellant’s activities as a tile setter included being bent over, raising his arms and reaching out in
above chest and above shoulder level postures, lifting tiles in boxes of 60 to 80 pounds onto his
shoulders, and carrying them about the shipyard. He stated that it was “reasonable to state on a
more likely than not basis that [appellant’s] left shoulder impingement syndrome is a workrelated occupational disease arising directly out of his work as a tile setter that includes activities
above his chest and shoulder level.” Dr. Garrity also reported that lifting heavy boxes above

4

chest level onto appellant’s shoulder posed additional risk for shoulder impingement syndrome.
He further noted that, although appellant had a period prior to reporting the injury and an interim
during his work where he was not directly involved in tile setting, there was sufficient duration
to attribute his shoulder condition to the workplace as a tile setter at the employing
establishment.
In a July 17, 2014 report, Dr. Garrity noted his disagreement with OWCP’s denial
decision. He stated that there was a “sufficient body of published articles that indicate force,
repetition, posture, and shoulder intensive activities consistent with that of a tile setter is causal
on a more likely than not basis for [appellant’s] left shoulder impingement syndrome.”
Dr. Garrity explained that this condition often resulted in bursitis and tendinitis with
impingement. This was reasonably objectified on his examination. Dr. Garrity noted that
appellant did have a break in his employment from the tile setter. He stated that appellant’s:
“initiating work in 2001 to 2008 and then again from 2010 as a tile setter, where
[appellant] was often kneeling, resting on an extremity above shoulder level, and
working above chest and shoulder level with force, repetition, and these particular
postures above chest and shoulder level that he has achieved sufficient medical
evidence based on reported medical evidence already published that his condition
is work related on a more likely than no basis.”
In a decision dated November 4, 2014, OWCP again denied appellant’s August 8, 2014
request for reconsideration finding that the evidence submitted was insufficient to warrant further
merit review under 5 U.S.C. § 8128(a). It determined that the medical evidence submitted was
cumulative and substantially similar to the evidence previously submitted.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.2 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his or her right through a request to the district Office.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.4

2

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

3

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
4

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued
December 9, 2008).

5

A request for reconsideration must also be submitted within one year of the date of
OWCP’s decision for which review is sought.5 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.6 If the request is timely but fails to
meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.7
ANALYSIS
Along with his April 3, 2013 and August 8, 2014 reconsideration requests, appellant
submitted new medical reports from Dr. Garrity dated March 4 to July 17, 2014. In the March 4,
2014 report, Dr. Garrity reviewed appellant’s history of left shoulder condition, described his
employment duties as a tile setter, and conducted an examination. He opined that appellant’s
“shoulder intensive work as a tile setter to a degree of medical probability caused his
impingement syndrome.” In reports dated July 15 and 17, 2014, Dr. Garrity provided findings
on examination and diagnosed left shoulder impingement syndrome. He noted that appellant
worked as a tile setter from 2001 to 2008, and returned again in 2010 to 2012. Dr. Garrity
further described appellant’s duties as a tile setter, which included being bent over, raising his
arms and reaching above chest and above shoulder level postures, lifting tiles in boxes of 60 to
80 pounds onto his shoulders, and carrying them about the shipyard. He opined that appellant’s
left shoulder condition was “a work-related occupational disease arising directly out of
[appellant’s] work as a tile setter.” Dr. Garrity further explained that, although appellant had a
period prior to reporting the injury, and an interim period where he was not directly involved in
tile setting, there was sufficient duration to attribute his shoulder condition to his work as a tile
setter at the employing establishment.
The Board notes that Dr. Garrity’s opinion directly addressed the grounds upon which
OWCP denied appellant’s occupational disease claim as it addressed the issue of causal
relationship.8 In its February 5, 2014 decision, OWCP denied appellant’s finding insufficient
medical evidence to establish that he sustained a left shoulder condition causally related to his
repetitive duties at work. In his medical reports, Dr. Garrity provides an accurate description of
appellant’s duties as a tile setter and an accurate history of his employment. He opines that
appellant’s work as a tile setter attributed to his shoulder condition. For these reasons, the Board
finds that Dr. Garrity’s reports constituted relevant and pertinent new evidence not previously
considered by OWCP. As this meets one of the standards for obtaining a merit review of this
case, the Board finds that OWCP improperly denied appellant’s requests for reconsideration.
Accordingly, appellant is entitled to a merit review.

5

Id. at § 10.607(a).

6

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

8

See N.L., Docket No. 13-1763 (issued April 9, 2014).

6

Reopening a claim for merit review does not require a claimant to submit all evidence
that may be necessary to discharge his or her burden of proof.9 If OWCP should determine that
the new evidence submitted lacks probative value, it may deny modification of the prior
decision, but only after the case has been reviewed on the merits.10 The Board will remand the
case for a merit review. After such further development of the evidence as might be necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that OWCP failed to reopen appellant’s case for further reconsideration
of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 4 and June 18, 2014 decisions of the
Office of Workers’ Compensation Programs are remanded for further action consistent with this
decision of the Board.
Issued: May 1, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

See Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E. Tschantz, 39 ECAB 1382 (1988).

10

See Dennis J. Lasanen, 41 ECAB 933 (1990).

7

